Citation Nr: 1422731	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving death benefits.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1951 to October 1955.  He died in January 2004.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 administrative decision of a Department of Veterans Affairs (VA) Pension Management Center.  


FINDING OF FACT

The Veteran and the appellant were married in April 1954, and divorced in April 1969; they remained divorced from each other at the time of the Veteran's death in January 2004.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA purposes have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A.        §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  On the claim decided, the facts are not in dispute.  As the analysis below demonstrates, the appellant is not entitled to the benefits sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

The appellant argues that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The evidence reflects that the appellant and the Veteran were legally married in April 1954, as documented by the marriage certificate of record.  A copy of the divorce decree shows that they divorced in April 1969.  The Veteran's death certificate shows that the Veteran died in January 2004.  His marital status is listed as "divorced."  The appellant's claim, filed in November 2009, expressly denied (checked the box "no") having lived continuously with the Veteran from the date of marriage to the date of his death and indicated that their marriage ended in April 1969.

VA death benefits, including death pension, death compensation, and DIC, are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  A surviving spouse means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c); 38 C.F.R. § 3.1(j). The appellant has the burden to establish her status as a rightful claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In this case, the record clearly indicates that the appellant and the Veteran were divorced at the time of his death.  This fact is not in dispute.  A valid marriage between the appellant and the Veteran at the time of the Veteran's death is a basic requirement for recognition as his surviving spouse.  Only a "surviving spouse" may qualify for pension, compensation, or DIC benefits, and at the time of the Veteran's death in January 2004, the appellant was not married to him.

The Board acknowledges the appellant's statements regarding the decision in Gregory v. Brown, and that such decision granting benefits should apply in her case.  The Board points out that the distinguishing factor in the Gregory case was that the appellant in that case while estranged from the veteran had only filed for divorce prior to the veteran's death.  Reliable evidence of record is undisputed in our case.  Here, the evidence shows (and the appellant does not contend otherwise) that the divorce between the appellant and the Veteran was final. 

The Board also acknowledges the appellant's statements that she feels invisible and that there are other situations, such as common law spouses, when benefits are awarded.  However, the legal criteria governing the status of a deceased Veteran's widow as a surviving spouse for VA benefits purposes are clear and specific, and the Board is bound by them.  As such, the appellant cannot be considered the Veteran's surviving spouse.

In sum, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes and thus, the appellant is not entitled to recognition as a surviving spouse for VA purposes. Therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for purposes of receiving VA death benefits is not warranted.  The appeal is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


